 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-po-00007-SAB
12                        Plaintiff,                  [Citation #6599948 CA/59]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   HUNTER DARONE,
15                        Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-
20 00007-SAB [Citation #6599948 CA/59] against HUNTER DARONE without prejudice in the interest of

21 justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: February 19, 2019                             Respectfully submitted,

23                                                      McGREGOR W. SCOTT
                                                        United States Attorney
24
                                                By:     /s/ Gary M. Leuis
25                                                      GARY M. LEUIS
                                                        Special Assistant U.S. Attorney
26

27

28
                                                       1
29                                                                                         U.S. v. Darone
                                                                             Case No. 1:19-po-00007-SAB
30
 1
                                               ORDER
 2

 3          IT IS HEREBY ORDERED that Case No. 1:19-po-00007-SAB [Citation #6599948 CA/59]
 4 against HUNTER DARONE be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     February 19, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29                                                                                     U.S. v. Darone
                                                                         Case No. 1:19-po-00007-SAB
30
